DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 10/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-2, 6-8, and 12-20 are pending.
Claims 2, 6, and 12-20 are withdrawn.
Claims 3-5 and 9-11 are cancelled.
Claims 1, 7, and 8 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US Pub. 2001/0035132) in view of Rasheed (US Pub. 2012/0211354) and Chen (US Pub. 2014/0302256).
Regarding claim 1, Kent teaches an apparatus ([0014] and Fig. 1, entirety), comprising: 
a chamber body ([0017] and Fig. 1, chamber wall #36) and a lid ([0017] and Fig. 1, chamber lid #34) defining a volume therein ([0015] and Fig. 1, interior volume above/adjacent to wafer #14); 
a dielectric plate ([0017] and Fig. 1, liner #38; [0022]: chamber liner comprises anodized aluminum, which is alumina) disposed between the chamber body and the lid (see Fig. 1, disposed along a diagonal line between #36 and #34), the dielectric plate extending laterally into the volume (see Fig. 1, #38 disposed inside volume laterally inward of #36); 
a substrate support ([0015] and Fig. 1, electrode assembly #10) disposed in the volume opposite the lid (see Fig. 1), the substrate support comprising: 
a support body (Fig. 1, portions of electrode assembly as set forth below), the support body including a central region (Fig. 1, leftmost portion of the body as shown) and a peripheral region radially outward of the central region (Fig. 1, rightmost long portion of the body as shown), the central region having a thickness less than a thickness of the peripheral region (Fig. 1, outer portion with housing #18 thicker vertically than the portion with the electrode #12); and 
a flange ([0022] and Fig. 1, finger/arm #44) adjacent to a bottom surface of the peripheral region (see Fig. 1), the flange extending radially outward of an outer edge of the peripheral region (see Fig. 1), and
a grounding arrangement ([0022] and Fig. 1, aluminum ribbon #42, grounded as discussed in [0017]) disposed about the support body (see Fig. 1).

Kent does not teach wherein the support body is disposed on a stem, a ground plate disposed between the support body and the stem, wherein the flange is coupled to the ground plate, nor wherein the grounding arrangement is coupled to the ground plate.
However, Rasheed teaches wherein a support body is disposed on a stem (Rasheed – [0029] and Fig. 1, lift mechanism #122 is substantially rod-like), a ground plate (Rasheed – [0030] and Fig. 1, ground plate #125) disposed between the support body and the stem (Rasheed – Fig. 1, between surface #127 and rod #122), wherein the ground plate is coupled to a flange (Rasheed – Fig. 1, #125 coupled to ground plate #152), and wherein a grounding arrangement is coupled to the ground plate (Rasheed – [0033], [0043] and Fig. 6B-7, ground path contacts #154 embodied as contact points #708, disposed circumferentially around and coupled to grounding plate #152).
Kent and Rasheed both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate support body of Kent to that of Rasheed in order to raise and lower the support during processing (Rasheed – [0029]) and to provide for an RF ground path (Rasheed – [0033]) that enables plasma uniformity at high frequencies (Rasheed – [0006]).

Modified Kent does not teach a conductive rod extending through the stem, coupled to the ground plate and adapted for coupling to a ground.
However, Chen teaches a conductive rod extending through the stem (Chen – [0024] and Fig. 2, conductive rod #122 providing primary RF path to ground), coupled to the ground plate (Chen – [0032] and Fig. 2, tuning electrode #112; [0024]: provides a primary RF path to ground) and adapted for coupling to ground (Chen – [0024] and Fig. 2, conductive rod #122 providing primary RF path to ground).
Modified Kent and Chen both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kent apparatus with the conductive rod of Chen in order to allow for elevation adjustment of the support body (Chen – [0025]) and to present a lower impedance path to ground, which prevents RF leakage throughout the pedestal (Chen – [0024]).

Regarding claim 7, Kent does not teach wherein the grounding arrangement comprises a plurality of conductive loops.
However, Rasheed teaches wherein a grounding arrangement comprises a plurality of conductive loops (Rasheed – [0033], [0043] and Fig. 6B-7, ground path contacts #154 embodied as contact points #708).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the flexible grounding arrangement of Kent to comprise the plurality of conductive loops of Rasheed in order to generate a spring force to ensure good electrical contact between the contact point and the ground shield (Rasheed – [0043]).

Regarding claim 8, Kent teaches an apparatus ([0014] and Fig. 1, entirety), comprising: 
a chamber body ([0017] and Fig. 1, chamber wall #36) and a lid ([0017] and Fig. 1, chamber lid #34) defining a volume therein ([0015] and Fig. 1, interior volume above/adjacent to wafer #14); 
a dielectric plate ([0017] and Fig. 1, liner #38; [0022]: chamber liner comprises anodized aluminum, which is alumina) disposed between the chamber body and the lid (see Fig. 1, disposed along a diagonal line between #36 and #34), the dielectric plate extending laterally into the volume (see Fig. 1, #38 disposed inside volume laterally inward of #36); 
a channel formed through the lid adjacent to the dielectric plate, the channel surrounding at least a portion of the volume (Figs 1-2, member above #36 situated in a channel through the lid #34 radially outward/upwards of the interior volume);
a substrate support ([0015] and Fig. 1, electrode assembly #10) disposed in the volume opposite the lid (see Fig. 1), the substrate support comprising: 
a support body (Fig. 1, portions of electrode assembly as set forth below), the support body including a central region (Fig. 1, leftmost portion of the body as shown) and a peripheral region radially outward of the central region (Fig. 1, rightmost long portion of the body as shown), the central region having a thickness less than a thickness of the peripheral region (Fig. 1, outer portion with housing #18 thicker vertically than the portion with the electrode #12); and 
a flange ([0022] and Fig. 1, finger/arm #44) adjacent to a bottom surface of the peripheral region (see Fig. 1), the flange extending radially outward of an outer edge of the peripheral region (see Fig. 1).

Kent does not teach wherein the support body is disposed on a stem, a ground plate disposed between the support body and the stem, wherein the flange is coupled to the ground plate, nor a plurality of conductive loops disposed on the flange and configured to couple the flange to the dielectric plate.
However, Rasheed teaches wherein a support body is disposed on a stem (Rasheed – [0029] and Fig. 1, lift mechanism #122 is substantially rod-like), a ground plate (Rasheed – [0030] and Fig. 1, ground plate #125) disposed between the support body and the stem (Rasheed – Fig. 1, between surface #127 and rod #122), wherein the ground plate is coupled to a flange (Rasheed – Fig. 1, #125 coupled to ground plate #152), and a plurality of conductive loops (Rasheed – [0033], [0043] and Fig. 6B-7, ground path contacts #154 embodied as contact points #708) disposed about the support body (see Figs. 2 and 6B-7, disposed circumferentially around grounding plate #152).
Kent and Rasheed both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate support body of Kent to the support body and conductive loops of Rasheed in order to raise and lower the support during processing (Rasheed – [0029]) and to provide for an RF ground path (Rasheed – [0033]) that enables plasma uniformity at high frequencies (Rasheed – [0006]), as well as to generate a spring force to ensure good electrical contact between the contact point and the ground shield (Rasheed – [0043]).

Modified Kent does not teach a conductive rod extending through the stem, coupled to the ground plate and adapted for coupling to a ground.
However, Chen teaches a conductive rod extending through the stem (Chen – [0024] and Fig. 2, conductive rod #122 providing primary RF path to ground), coupled to the ground plate (Chen – [0032] and Fig. 2, tuning electrode #112; [0024]: provides a primary RF path to ground) and adapted for coupling to ground (Chen – [0024] and Fig. 2, conductive rod #122 providing primary RF path to ground).
Modified Kent and Chen both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kent apparatus with the conductive rod of Chen in order to allow for elevation adjustment of the support body (Chen – [0025]) and to present a lower impedance path to ground, which prevents RF leakage throughout the pedestal (Chen – [0024]).

Response to Arguments
Applicant has removed indefinite claim language from claim 8, thus the rejections of claims under section 112(b) are withdrawn.

Applicant’s arguments concerning amended claims 1 and 7-8 in view of the Chen reference have been considered, but are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a low or high impedance RF path to ground) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant asserts that Chen teaches “a high impedance to RF by design” (Remarks, pg. 7), and cites Fig. 1 and par. [0030] of Chen as support for such an assertion. However, the Examiner can find no language in Chen that would inform one of ordinary skill in the art that the rod #122 presents a high impedance RF path. On the contrary, Chen explicitly teaches wherein the rod #122 is part of a low impedance RF path to ground (Chen – [0024]).
Accordingly, Applicant’s arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718